PER CURIAM.
We sua sponte consolidate these actions and reverse the trial court’s entry of summary judgment against appellant on its claims for fraud and intentional interference with a contract. We believe factual issues exist as to appellee Bell South’s responsibility for its manager’s and other employees’ interference in a contract between appellant and Southern Bell. Similarly, we believe a fact issue exists as to Southern Bell’s responsibility for fraud in entering into the contract with the appellant knowing that the agent delegated to supervise the contract intended to prevent the appellant from successfully performing the contract.
LETTS and WALDEN, JJ., concur.
ANSTEAD, J., dissents in part with opinion.